

116 HR 2308 IH: To amend the VA MISSION Act of 2018 to expand the veterans healing veterans medical access and scholarship program to include more students and schools.
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2308IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the VA MISSION Act of 2018 to expand the veterans healing veterans medical access and
			 scholarship program to include more students and schools.
	
 1.Veterans Healing Veterans Medical Access and Scholarship ProgramSection 304 of the VA MISSION Act of 2018 (Public Law 115–182; 38 U.S.C. 7601 note) is amended— (1)in subsection (a), by striking 18 eligible veterans and inserting 28 eligible veterans; and
 (2)in subsection (g)— (A)in the subsection heading, by striking Covered medical schools and inserting Definitions;
 (B)in paragraph (1), by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively (and by moving such clauses two ems to the right);
 (C)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively (and by moving such subparagraphs two ems to the right);
 (D)by striking section, the term and inserting the following:  section:(1)Covered medical schoolThe term; and (E)by adding at the end the following:
					
 (F)University of Puerto Rico School of Medicine. (G)Universidad Central del Caribe School of Medicine.
 (H)San Juan Bautista School of Medicine. (I)Ponce Health Sciences University.
 (J)University of Texas Health Sciences Center at San Antonio. (2)StateThe term State has the meaning given that term in section 101 of title 38, United States Code..
				